Citation Nr: 1124601	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  10-06 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a skin disorder, claimed as a rash.

3.  Entitlement to service connection for arthritis.

4.  Entitlement to service connection for a glucose disorder, including hyperglycemia.

5.  Entitlement to service connection for sleep apnea.

6.   Entitlement to service connection for a vision disorder, including amblyopia, claimed as sight problems.

7.  Whether the appellant may be recognized as a veteran for VA purposes, from August 3, 1981 until September 15, 1983.


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran had active duty service with the Army from April 1966 until April 1979, and with the Navy from July 1979 to November 1981 and from August 1981 until September 1983.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2008 rating decision and a September 2008administrative decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has the above listed disorders due to his service.

The Board notes that the Veteran's DD 214 indicates that the period of service from August 1981 until September 1983 was characterized as of under other than honorable conditions, and that the Veteran was separated for misconduct - drug abuse (use).  In the October 2008 letter accompanying the October 2008 rating decision, the RO notified the Veteran that his military service from August 1981 until September 1983 was not honorable for VA purposes and that the Veteran was not eligible for VA benefits from that time period.  

A September 2008 RO administrative decision previously found that the Veteran was guilty of willful and persistent misconduct, and that his discharge in September 1983 should be considered to be under dishonorable conditions.  It is unclear whether a copy of the September 2008 Administrative decision was submitted to the Veteran he was notified of the VA finding by the October 2008 letter.  

The Veteran's January 2009 Notice of Disagreement (NOD) simply stated that "I wish to file a Nod [to] your decision[.] I was in Vietnam 4-68-10-69 on duty . . . US Army 2-18 [and] these conditions are as a direct result."  In view of the fact that the September 2008 administrative decision and October 2008 rating decision were rendered at approximately the same time and resolving reasonable doubt in the Veteran's favor, the Board takes this NOD may reasonably be construed as expressing disagreement with both decisions.  As such, to date, the Veteran has not been issued a Statement of the Case (SOC) with respect to the September 2008 administrative decision in regard to the issue of whether he may be recognized as a veteran for VA purposes, from August 3, 1981 until September 15, 1983.  Under the circumstances the Board has no discretion and must remand this matter for issuance of an SOC. See Manlicon v. West, 12 Vet. App. 238 (1999); Fenderson v. West, 12 Vet. App. 119, 131-132 (1999).

Furthermore, the character of the Veteran's discharge from August 3, 1981 until September 15, 1983 could affect the Veteran's other claims.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

In his February 2010 VA Form 9, the Veteran reported that he had attached records from his private doctor in Germany.  No such records were attached with the VA Form 9.  The RO/AMC should contact the Veteran and request that he provide the records referred to in the VA Form 9.  The RO/AMC should also ask the Veteran if he wishes to have the RO/AMC attempt to obtain those records, and provide the appropriate authorizations for such action.  If the Veteran provides the appropriate authorizations, the RO/AMC should request these records prior to Board review of the appellant's claim. 38 C.F.R. § 3.159(c)(1). If the RO/AMC is unable to obtain these records, the Veteran should be provided oral or written notice of that fact. 38 C.F.R. § 3.159(e)(1).

The Board also notes that the only VA medical records associated with the claims file were from May 2007 until January 2008 and that the record indicates that the Veteran receives continuing treatment from VA.  The Veteran further reported that he received VA treatment for his sleep apnea in 2005, but those records are also not associated with the claims file.  VA must assist a claimant in obtaining evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). Any VA medical records not already associated with the claims file should be obtained for review.

Accordingly, the case is REMANDED for the following actions:

1. A Statement of the Case shall be issued to the Veteran concerning the claim of whether he may be recognized as a veteran for VA purposes, from August 3, 1981 until September 15, 1983.  The Veteran should be advised of the necessity of filing a timely substantive appeal if he wants the Board to consider this issue.

2. The RO/AMC shall request and obtain any VA medical records not already associated with the claims file, including records from 2005 and from January 2008 to the present. If the search for any such records yields negative results, that fact shall be clearly noted and the Veteran must be informed in writing.

3.  The RO/AMC shall contact the Veteran and request that he provide the records referred to in the VA Form 9.  The RO/AMC shall also ask the Veteran if he wishes to have the RO/AMC attempt to obtain those records, and provide the appropriate authorizations for such action.  

If the Veteran provides the appropriate authorizations, the RO/AMC shall attempt to obtain those records and associate them with the claims file.  If the RO/AMC is unable to obtain these records, the Veteran shall be provided oral or written notice of that fact. 

4.  After the additional medical records have been associated with the claims file, the RO/AMC shall review the evidence to determine whether a VA examination is necessary to make a determination in regards to the claim(s), and arrange for such an examination(s) if deemed necessary.

5.  When the development requested has been completed, the case shall again be reviewed by the RO/AMC on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran shall be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


